People v Jiminez (2015 NY Slip Op 07057)





People v Jiminez


2015 NY Slip Op 07057


Decided on October 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2015

Tom, J.P., Acosta, Moskowitz, Richter, JJ.


15758 525/05

[*1] The People of the State of New York, Respondent,
vGeral Jiminez, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Alexandra Keeling of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Michael Obus, J.), rendered November 2, 2007, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 17 years to life, held in abeyance, and the matter remanded for further proceedings in accordance herewith.
As the court did not warn defendant of the deportation consequences of his guilty plea, he should be afforded the opportunity to move to vacate his plea upon a showing that there is a "reasonable probability" that he would not have pleaded guilty had the court advised him of the possibility of deportation (People v Peque, 22 NY3d 168, 198 [2013], cert denied __ US __, 135 S. Ct. 90 [2014]). Accordingly, we remit for the remedy set forth in Peque (22 NY3d at 200—201), and hold the appeal in abeyance for that purpose (see People v Fermin, 123
AD3d 465 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 1, 2015
CLERK